DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/29/2021, claims 1, 3- 6, 9, 13- 14, 16- 17, 19 are amended, claims 20- 22 are added as a new claims and claims 2, 15 and 18 are cancelled.
Terminal Disclaimer
	The terminal disclaimer filed on 2/1/2021 disclaiming the terminal portion of any patent granted on this application number #15563885 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 1/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, therefore examiner has considered new references

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, 12, 14, 16- 17 and 20- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1).

	Regarding claim 1, Kim teaches a method for transmitting scheduling information, comprising:
	Acquiring information about a scheduling result of resources to be occupied by one or more user equipment (UEs) (see [0082]); and
(see in Fig. 15 and [0214] context with [0211- 0212];.. the HE-SIG1 1530 (i.e. 1st type of scheduling information) may include the information for decoding (i.e. parsing information here first frequency domain resource indicator (i.e. resource will be in frequency domain)) of the HE-SIG2 1540 (i.e. 2nd type of information), HE-STF 1550, HE-LTF1 1560/HE-LTF2 1570, and MAC payload1 1580/MAC payload2 1590; and the HE-SIG2 1540 may include the information about resource allocation (i.e. user specific scheduling information of the one or more UEs that are currently scheduled) of the current frame; see [0214]; further see [0237] … the resource allocation information may include information about allocation of a sub-channel for transmission of the association request frame corresponding to the temporary AID allocated to each of the plurality of STAs… in context with [0058]). 
	But Kim is silent regards to limitations about wherein the first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area, wherein the user specific scheduling information area represents an entire bandwidth area that includes the user specific scheduling information of each of the one or more UEs.
1st type of scheduling information) 706 includes an indication (i.e first frequency domain resource indicator (i.e. resource will be in frequency domain)) to a receiver whether or not HE-SIG-B 710 (2nd type of scheduling information) includes resource allocation information. As such, resource allocation information is included in HE-SIG-B 710 only when HE-SIG-A 706 indicates that HE-SIG-B 710 includes such information (i.e. limitations, “first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area..”; Kwon has both possibilities of whether, means For example, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is zero, PHY header 701 will not include HE-SIG-B 710. However, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is a number other than zero, PHY header 701 will include HE-SIG-B 710 of the length indicated; see [0062]); further refer to [0061].. HE-SIG-B 710 may include per-STA frame information, such as MCS level, coding scheme, and/or use of STBC. If HE-SIG-A 706 indicates that HE-SIG-B 710 includes resource allocation information, HE-SIG-B 710 field will have resource allocation information for each scheduled STA (i.e. user-specific scheduling), which may include mapping information between allocated sub-channel (i.e. bandwidth position/s) and a corresponding STA. HE-SIG-B 710 may be encoded using an entire bandwidth that is indicated in HE-SIG-A 706 or may be encoded across multiple sub-bands of the channel in duplicated, non-duplicated, or partially duplicated parts as noted above. ..; further see [0087, 0096].


	Regarding claim 3, Kim in view of Kwon teaches as per claim 1, wherein the first frequency domain resource indicator information indicates, through a bitmap having a fixed number of bits, whether the specified bandwidth position on the total bandwidth is scheduled; Kwon; already discussed above [0059] about .. HE-SIG-A (i.e. 1st type of scheduling information) 706 includes an indication (i.e first frequency domain resource indicator (i.e. resource will be in frequency domain)) to a receiver whether or not HE-SIG-B 710 (2nd type of scheduling information) includes resource allocation information. As such, resource allocation information is included in HE-SIG-B 710 only when HE-SIG-A 706 indicates that HE-SIG-B 710 includes such information (i.e. limitations, “first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area..”; Kwon has both possibilities of whether, means For example, if HE-is zero, PHY header 701 will not include HE-SIG-B 710. However, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is a number other than zero, PHY header 701 will include HE-SIG-B 710 of the length indicated; see [0062]); further refer to [0061].. HE-SIG-B 710 may include per-STA frame information, such as MCS level, coding scheme, and/or use of STBC. If HE-SIG-A 706 indicates that HE-SIG-B 710 includes resource allocation information, HE-SIG-B 710 field will have resource allocation information for each scheduled STA (i.e. user-specific scheduling), which may include mapping information between allocated sub-channel (i.e. bandwidth position/s) and a corresponding STA. HE-SIG-B 710 may be encoded using an entire bandwidth that is indicated in HE-SIG-A 706 or may be encoded across multiple sub-bands of the channel in duplicated, non-duplicated, or partially duplicated parts as noted above. ..; further see [0087, 0096]

	Regarding claim 4, Kim in view of Kwon teaches as per claim 1, wherein the first frequency domain resource indicator information is further used to indicate a bandwidth applied to the user specific scheduling information area and occupied by data corresponding to the scheduling information; Kwon; see [0073].

	Regarding claim 12, Kim in view of Kwon teaches as per claim 1, wherein the second type of scheduling information comprises at least one of the following information: user data modulation code rate, data packet length, the number of spatial streams, and indicator information used to indicate whether Space Time Block Code 

	Regarding claim 13, Kim in view of Kwon teaches as per claim 1, wherein the first type of scheduling information is public scheduling information; Kwon; see [0059] HE-SIG-A.

	Regarding claim 14, Kim teaches a method for receiving scheduling information, comprising:
	Receiving, by a user equipment (UE), a radio frame with scheduling information comprising a first type of scheduling information and a second type of scheduling information, such that the first type of scheduling information comprises a first frequency domain resource indicator information used for parsing the second type of scheduling information that provides user specific scheduling information of the one or more UEs that are currently scheduled (see in Fig. 15 and [0214] context with [0211- 0212];.. the HE-SIG1 1530 (i.e. 1st type of scheduling information) may include the information for decoding (i.e. parsing information here first frequency domain resource indicator (i.e. resource will be in frequency domain)) of the HE-SIG2 1540 (i.e. 2nd type of information), HE-STF 1550, HE-LTF1 1560/HE-LTF2 1570, and MAC payload1 1580/MAC payload2 1590; and the HE-SIG2 1540 may include the information about resource allocation (i.e. user specific scheduling information of the one or more UEs that are currently scheduled) of the current frame; see [0214]; further see [0237] … the resource allocation information may include information about … in context with [0058]); acquiring, by the UE, a resource scheduling condition of the UE according to the scheduling information (see [0082])
	But Kim is silent regards to limitations about wherein the first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area, wherein the user specific scheduling information area represents an entire bandwidth area that includes the user specific scheduling information of each of the one or more UEs.
	However Kwon states in [0059] about .. HE-SIG-A (i.e. 1st type of scheduling information) 706 includes an indication (i.e first frequency domain resource indicator (i.e. resource will be in frequency domain)) to a receiver whether or not HE-SIG-B 710 (2nd type of scheduling information) includes resource allocation information. As such, resource allocation information is included in HE-SIG-B 710 only when HE-SIG-A 706 indicates that HE-SIG-B 710 includes such information (i.e. limitations, “first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area..”; Kwon has both possibilities of whether, means For example, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is zero, PHY header 701 will not include HE-SIG-B 710. However, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is a number other than zero, PHY header 701 will include HE-SIG-B 710 of the length indicated; see further refer to [0061].. HE-SIG-B 710 may include per-STA frame information, such as MCS level, coding scheme, and/or use of STBC. If HE-SIG-A 706 indicates that HE-SIG-B 710 includes resource allocation information, HE-SIG-B 710 field will have resource allocation information for each scheduled STA (i.e. user-specific scheduling), which may include mapping information between allocated sub-channel (i.e. bandwidth position/s) and a corresponding STA. HE-SIG-B 710 may be encoded using an entire bandwidth that is indicated in HE-SIG-A 706 or may be encoded across multiple sub-bands of the channel in duplicated, non-duplicated, or partially duplicated parts as noted above. ..; further see [0087, 0096].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Kim to make system more effective. Having a mechanism wherein the first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area, wherein the user specific scheduling information area represents an entire bandwidth area that includes the user specific scheduling information of each of the one or more UEs; greater way resources can be managed/utilized in the communication system.

	Regarding claim 16, Kim in view of Kwon teaches as per claim 14, wherein the first type of scheduling information is public scheduling information; Kwon; see [0059] HE-SIG-A.

claim 17, Kim teaches a device for transmitting scheduling information, comprising at least one hardware processor and memory comprising instructions configured to:
	Acquire information about a scheduling result of resources to be occupied by one or more user equipment (UEs) (see [0082]); and
Transmit, according to the information about scheduling result, to the one or more UEs a radio frame with scheduling information comprising a first type of scheduling information and a second type of scheduling information, such that the first type of scheduling information comprises a first frequency domain resource indicator information used for parsing the second type of scheduling information that provides user specific scheduling information of the one or more UEs that are currently scheduled (see in Fig. 15 and [0214] context with [0211- 0212];.. the HE-SIG1 1530 (i.e. 1st type of scheduling information) may include the information for decoding (i.e. parsing information here first frequency domain resource indicator (i.e. resource will be in frequency domain)) of the HE-SIG2 1540 (i.e. 2nd type of information), HE-STF 1550, HE-LTF1 1560/HE-LTF2 1570, and MAC payload1 1580/MAC payload2 1590; and the HE-SIG2 1540 may include the information about resource allocation (i.e. user specific scheduling information of the one or more UEs that are currently scheduled) of the current frame; see [0214]; further see [0237] … the resource allocation information may include information about allocation of a sub-channel for transmission of the association request frame corresponding to the temporary AID allocated to each of the plurality of STAs… in context with [0058]). 

	However Kwon states in [0059] about .. HE-SIG-A (i.e. 1st type of scheduling information) 706 includes an indication (i.e first frequency domain resource indicator (i.e. resource will be in frequency domain)) to a receiver whether or not HE-SIG-B 710 (2nd type of scheduling information) includes resource allocation information. As such, resource allocation information is included in HE-SIG-B 710 only when HE-SIG-A 706 indicates that HE-SIG-B 710 includes such information (i.e. limitations, “first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area..”; Kwon has both possibilities of whether, means For example, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is zero, PHY header 701 will not include HE-SIG-B 710. However, if HE-SIG-A 706 indicates that the length of HE-SIG-B 710 is a number other than zero, PHY header 701 will include HE-SIG-B 710 of the length indicated; see [0062]); further refer to [0061].. HE-SIG-B 710 may include per-STA frame information, such as MCS level, coding scheme, and/or use of STBC. If HE-SIG-A 706 indicates that HE-SIG-B 710 includes resource allocation information, HE-SIG-B 710 field will have resource allocation information for each scheduled STA (i.e. user-specific scheduling), which may include mapping information between allocated sub-channel (i.e. bandwidth position/s) and a corresponding STA. HE-SIG-B 710 may be encoded using an entire bandwidth that is indicated in HE-SIG-A 706 or may be encoded across multiple sub-bands of the channel in duplicated, non-duplicated, or partially duplicated parts as noted above. ..; further see [0087, 0096].
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kwon with the teachings of Kim to make system more effective. Having a mechanism wherein the first frequency domain resource indicator information included in the first type of scheduling information indicates whether a specified bandwidth position of a total bandwidth is scheduled for a user specific scheduling information area, wherein the user specific scheduling information area represents an entire bandwidth area that includes the user specific scheduling information of each of the one or more UEs; greater way resources can be managed/utilized in the communication system.

	Regarding claim 20, Kim in view of Kwon teaches as per claim 1, wherein the first type of scheduling information includes a basic service set identifier (BSSID) information assigned to a BSS associated with the one or more UEs; Kwon; see [0074].
	
	Regarding claim 21, Kim in view of Kwon teaches as per claim 14, wherein the first type of scheduling information includes a basic service set identifier (BSSID) information assigned to a BSS associated with the one or more UEs; Kwon; see [0074].

claim 22, Kim in view of Kwon teaches as per claim 17, wherein the first type of scheduling information includes a basic service set identifier (BSSID) information assigned to a BSS associated with the one or more UEs; Kwon; see [0074].

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1) and in further view of Feng et al. (US Pub. No. 2012/0275428 A1).

	Regarding claim 5, Kim in view of Kwon teaches as per claim 2, but Kim is silent regarding wherein the first type of scheduling information further comprises second frequency domain resource indicator information of each piece of the second type of scheduling information, wherein the second frequency domain resource indicator information is used to indicate that all the second type of scheduling information occupies a same bandwidth value or occupies different bandwidth values; however Feng teaches in [0087].. obtaining the allocated time-frequency resources from the used specific bandwidth i.e. first type according having second frequency domain resource indication to the indication of the resource allocation information includes: According to the size of the resource allocation information, extracting the information with a corresponding size from the downlink control signaling received by the terminal; and parsing the extracted information to obtain the time-frequency resources i.e. second type of the terminal in the specific bandwidth; further refer to [0109, 0119]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of .

Claims 6- 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1) and in further view of Maattanen et al. (US Pat. No. 9974058 B2).

	Regarding claim 6, Kim in view of Kwon teaches as per claim 6, wherein the first type of scheduling information; already discussed above in Kim further comprises at least one of the following information; but Kim fails to teach about first time domain resource indicator information of the user specific scheduling information area, second time domain resource indicator information of each piece of the second type of scheduling information; wherein the first time domain resource indicator information is used to indicate a first start time and/or a first time domain duration of the user specific scheduling information area, and the second time domain resource indicator information is used to indicate a second start time and/or a second time domain duration of each piece of the second type of scheduling information.
new DCI format sent via legacy PDCCH because the start of the PDCCH at the beginning of each subframe is known, and use of the new DCI format via legacy PDCCH may be backward compatible because a legacy DCI format can still be sent via PDCCH and may be detected by legacy wireless terminals UEs. Because PDCCH is defined in the beginning of each subframe and consequently, a DCI may be transmitted only once for subframe, scheduling may be performed on a per-subframe basis………… a wireless terminal UE may be configured in a certain transmission mode in which it tries to decode new DCI formats that can assign parts of subframes, so called sub-subframes. Three different types of such assignments may be provided as follows: Legacy assignment where a resource assignment spans an entire 1 ms subframe; Assignment of a single sub-subframe (e.g., a first or second sub-subframe in embodiments where each 1 ms subframe is divided into two sub-subframes; and Assignments of multiple sub-subframes within a same subframe (e.g., assignment of both sub-subframes in a subframes with separate ACK/NACK feedback for each sub-subframe). ……. the TDS indicator (in a TDS field of DCI) can take on several values. One TDS indicator (e.g., all zeros) can be used to indicate legacy operation where the entire 1 ms subframe is assigned for downlink transmission. Other TDS indicators may indicate assignment of respective sets of symbols in the subframe, where each set is less than the complete subframe and each set is configured by higher layers. For the case that a short sub-subframe with duration 0.5 ms is used, a 2-bit TDS indicator field may support four TDS indicators indicated below in Table 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maattanen with the teachings of Kim in view of Kwon to make system more effective. Having a mechanism wherein the first time domain resource indicator information of the user specific scheduling information area, second time domain resource indicator information of each piece of the second type of scheduling information; wherein the first time domain resource indicator information is used to indicate a first start time and/or a first time domain duration of the user specific scheduling information area, and the second time domain resource indicator information is used to indicate a second start time and/or a second time domain duration of each piece of the second type of scheduling information; greater way resources can be scheduled in order to effectively decode the specific information in the communication system.

	Regarding claim 7, Kim in view of Kwon in view of Maattanen teaches as per claim 6, wherein the first start time or the second start time is configured in one of the following manners: when the first start time or the second start time is used to indicate that adoption of a predefined time is supported, it is not needed to configure the first start time or the second start time; when the first start time or the second start time is used to indicate that sharing of one start time among different frequency bands is supported, the first start time or the second start time is configured uniformly; and when the first start time or the second start time is used to indicate that adoption of different start times for different frequency bands is supported, the first start time or the second new DCI format sent via legacy PDCCH because the start of the PDCCH at the beginning of each subframe is known, and use of the new DCI format via legacy PDCCH may be backward compatible because a legacy DCI format can still be sent via PDCCH and may be detected by legacy wireless terminals UEs. Because PDCCH is defined in the beginning of each subframe and consequently, a DCI may be transmitted only once for subframe, scheduling may be performed on a per-subframe basis………… a wireless terminal UE may be configured in a certain transmission mode in which it tries to decode new DCI formats that can assign parts of subframes, so called sub-subframes. Three different types of such assignments may be provided as follows: Legacy assignment where a resource assignment spans an entire 1 ms subframe; Assignment of a single sub-subframe (e.g., a first or second sub-subframe in embodiments where each 1 ms subframe is divided into two sub-subframes; and Assignments of multiple sub-subframes within a same subframe (e.g., assignment of both sub-subframes in a subframes with separate ACK/NACK feedback for each sub-subframe). ……. the TDS indicator (in a TDS field of DCI) can take on several values. One TDS indicator (e.g., all zeros) can be used to indicate legacy operation where the entire 1 ms subframe is assigned for downlink transmission. Other TDS indicators may indicate assignment of respective sets of symbols in the subframe, where each set is less than the complete subframe and each set is configured by higher layers. For the case that a short sub-subframe with duration 0.5 ms is used, a 2-bit TDS indicator field may support four TDS indicators indicated below in Table 1.

	Regarding claim 8, Kim in view of Kwon in view of Maattanen teaches as per claim 6, wherein the first time domain duration or the second time domain duration is configured in one of the following manners: when the first time domain duration or the second time domain duration supports adoption of a predefined time length for the user specific scheduling information area and/or each piece of the second type of scheduling information, it is not needed to configure the first time domain duration or the second time domain duration;
in a condition that the second time domain duration supports a fixed content length for the user specific scheduling information, and a frequency domain width of the second type of scheduling information is known, a time domain duration of each piece of the second type of scheduling information is calculated and it is not needed to configure the second time domain duration; and
in a condition that a content length of the second type of scheduling information is known and a frequency domain width of the second type of scheduling information is known, a time domain duration of each piece of the second type of scheduling information is calculated and it is not needed to configure the second time domain duration; see Maattanen line 10 of col. 9 to line 27 of col. 10  and lines 35- 66 of col. 8 and Table 1 teaches about Using PDCCH, current downlink control procedures may be extended using time domain split indication/field. A wireless terminal UE can identify the new DCI format sent via legacy PDCCH because the start of the PDCCH at the beginning of each subframe is known, and use of the new DCI format via legacy PDCCH may be backward compatible because a legacy DCI format can still be sent via PDCCH and may be detected by legacy wireless terminals UEs. Because PDCCH is defined in the beginning of each subframe and consequently, a DCI may be transmitted only once for subframe, scheduling may be performed on a per-subframe basis………… a wireless terminal UE may be configured in a certain transmission mode in which it tries to decode new DCI formats that can assign parts of subframes, so called sub-subframes. Three different types of such assignments may be provided as follows: Legacy assignment where a resource assignment spans an entire 1 ms subframe; Assignment of a single sub-subframe (e.g., a first or second sub-subframe in embodiments where each 1 ms subframe is divided into two sub-subframes; and Assignments of multiple sub-subframes within a same subframe (e.g., assignment of both sub-subframes in a subframes with separate ACK/NACK feedback for each sub-subframe). ……. the TDS indicator (in a TDS field of DCI) can take on several values. One TDS indicator (e.g., all zeros) can be used to indicate legacy operation where the entire 1 ms subframe is assigned for downlink transmission. Other TDS indicators may indicate assignment of respective sets of symbols in the subframe, where each set is less than the complete subframe and each set is configured by higher layers. For the case that a short sub-subframe with duration 0.5 ms is used, a 2-bit TDS indicator field may support four TDS indicators indicated below in Table 1.

claim 19, Kim in view of Kwon teaches as per claim 17, wherein the first type of scheduling information; already discussed above in Kim further comprises at least one of the following information; but Kim fails to teach about first time domain resource indicator information of the user specific scheduling information area, second time domain resource indicator information of each piece of the second type of scheduling information; wherein the first time domain resource indicator information is used to indicate a first start time and/or a first time domain duration of the user specific scheduling information area, and the second time domain resource indicator information is used to indicate a second start time and/or a second time domain duration of each piece of the second type of scheduling information.
	However Maattanen teaches in line 10 of col. 9 to line 27 of col. 10  and lines 35- 66 of col. 8 and Table 1 teaches about Using PDCCH, current downlink control procedures may be extended using time domain split indication/field. A wireless terminal UE can identify the new DCI format sent via legacy PDCCH because the start of the PDCCH at the beginning of each subframe is known, and use of the new DCI format via legacy PDCCH may be backward compatible because a legacy DCI format can still be sent via PDCCH and may be detected by legacy wireless terminals UEs. Because PDCCH is defined in the beginning of each subframe and consequently, a DCI may be transmitted only once for subframe, scheduling may be performed on a per-subframe basis………… a wireless terminal UE may be configured in a certain transmission mode in which it tries to decode new DCI formats that can assign parts of subframes, so called sub-subframes. Three different types of such assignments may be provided as follows: Legacy assignment where a resource assignment spans an entire 1 ms the TDS indicator (in a TDS field of DCI) can take on several values. One TDS indicator (e.g., all zeros) can be used to indicate legacy operation where the entire 1 ms subframe is assigned for downlink transmission. Other TDS indicators may indicate assignment of respective sets of symbols in the subframe, where each set is less than the complete subframe and each set is configured by higher layers. For the case that a short sub-subframe with duration 0.5 ms is used, a 2-bit TDS indicator field may support four TDS indicators indicated below in Table 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Maattanen with the teachings of Kim in view of Kwon to make system more effective. Having a mechanism wherein the first time domain resource indicator information of the user specific scheduling information area, second time domain resource indicator information of each piece of the second type of scheduling information; wherein the first time domain resource indicator information is used to indicate a first start time and/or a first time domain duration of the user specific scheduling information area, and the second time domain resource indicator information is used to indicate a second start time and/or a second time domain duration of each piece of the second type of scheduling information; greater way resources can be scheduled in order to effectively decode the specific information in the communication system.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1) and in further view of Choi et al. (US Pub. No. 2016/0044676 A1).

	Regarding claim 9, Kim in view of Kwon teaches as per claim 1, but Kim fails to state about wherein the first type of scheduling information further comprises a group number, wherein the group number is used to indicate a group to which the one or more UEs that are currently scheduled belong; however Choi states in [0084] regards to The HE-SIG-A field may include information about whether or not the HE-PPDU is an OFDMA PPDU, group identification information of receiving STAs capable of receiving the OFDMA PPDU, scheduling information about which bands are used by the respective receiving STAs, and so on; further see [0084- 0088]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Choi with the teachings of Kim in view of Kwon to make system more effective. Having a mechanism wherein the first type of scheduling information further comprises a group number, wherein the group number is used to indicate a group to which the one or more UEs that are currently scheduled belong; greater way resources can be scheduled in order to effectively decode the specific information in the communication system.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1) and in further view of Choi et al. (US Pub. No. 2016/0044676 A1) and in further view of Lee et al. (US Pub. No. 2016/0338040 A1).

	Regarding claim 10, Kim in view of Kwon and Choi teaches as per claim 9, but Kim fails to teach about wherein grouping of the one or more UEs is implemented in at least one of the following manners: determining a remainder after dividing an Association Identifier (AID) of each UE by the number of groups, and putting one or more UEs with the same remainders into the same group; and putting one or more UEs whose predefined UE IDs begin with the same digits, the number of the digits being a predetermined number, into the same group; however Lee states in [0040] regarding the period 220 of the uplink data indication transmission, the active STAs (e.g., 802.11 ax STAs who have data to send) send one or more codewords, i.e., sequences of signals using a subband over a few OFDM symbols. The transmitted codeword per uplink user is mapped to the STA ID (e.g., AID). Assuming that AID consists of L bits, the last (or the first) log.sub.2 (F)=3 bits among L bits may be used to indicate the subband information for the uplink data indication. In particular, when the AP 170 assigns an AID for each STA, the AP may assign the same partial bits of AID (e.g., 3 bits) to an OFDMA group. For example, if the AP 170 is associated with a set of 24 STAs, then the AP 170 may uniformly divide the entire set of STAs into 2.sup.3=8 OFDMA groups and assign the same three bits of AID per group. Using the remaining "L-log.sub.2 (F)" bits, we can construct a total of 2.sup.L-log.sup.2 .sup.(F) of codewords (e.g., the cardinality of the codeword set). The length of bits "L" used for codeword mapping can be updated periodically by the AP 170 and may be sent to the associated STAs 110 using, e.g., beacon signals. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Kim in view of Kwon and Choi to make system more effective. Having a mechanism wherein grouping of the one or more UEs is implemented in at least one of the following manners: determining a remainder after dividing an Association Identifier (AID) of each UE by the number of groups, and putting one or more UEs with the same remainders into the same group; and putting one or more UEs whose predefined UE IDs begin with the same digits, the number of the digits being a predetermined number, into the same group;  greater way resources can be scheduled in order to effectively decode the specific information in the communication system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0049240 A1) in view of Kwon (US Pub. No. 2016/0295587 A1) and in further view of Luo et al. (US Pub. No. 2017/0105229 A1).

	Regarding claim 11, Kim in view of Kwon teaches as per claim 1, wherein the second type of scheduling information comprises at least one of the following information: user identifier information and resource position indicator information of user data; wherein the user identifier information comprises AID and/or user Partial Association Identifier (PAID), and the resource position indicator information of the user HE-SIG2, such as an MCS (Modulation and Coding Scheme, modulation and coding scheme) used to send the HE-SIG2, an ID of a STA indicated by the HE-SIG2, where the ID may be an AID (Association Identifier, association identifier), or, the ID may further be a PAID (Partial AID). The PAID is an association identifier that combines content such as the AID and BSSID that is of a serving AP, and/or an ID of a user group. In this case, the receive end detects content of the HE-SIG2 according to the sending parameters of the HE-SIG2 included in the HE-SIG1; further see [0098].. the AP indicates, in the HE-SIG2, an ID of the DL STA and position information of an assigned resource…; further see [0108]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Luo with the teachings of Kim in view of Kwon to make system more standardized. Having a mechanism wherein the second type of scheduling information comprises at least one of the following information: user identifier information and resource position indicator information of user data; wherein the user identifier information comprises AID and/or user Partial Association Identifier (PAID), and the resource position indicator information of the user data comprises frequency domain indicator information and/or time domain indicator information; more standardized approach can be carried out in the communication system.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468